Citation Nr: 0305073	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  95-24 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio that denied the benefit sought on appeal.  
The veteran, who had active service from May 1979 to October 
1980, appealed that decision to the BVA and the case was 
forwarded to the Board for appellate review.

A BVA decision dated in July 1997 affirmed the RO's denial of 
the benefit sought on appeal.  The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veteran's Claims (Court), and in an Order dated in July 1998, 
the Court vacated the Board's decision in part and returned 
the case for further appellate review.  The Board then 
returned the case to the RO for additional development in 
November 1998, and the RO subsequently returned the case to 
the BVA.


REMAND

A preliminary review of the record following a return of the 
case to the Board following the development requested by the 
Board discloses that in a VA Form 9 (Appeal to Board of 
Veterans' Appeals) dated in February 2001 the veteran 
requested a hearing before a Member of the Board at the RO.  
However, the RO does not appear to have acted on the 
veteran's request and the failure to afford the veteran a 
hearing constitutes a denial of due process that could result 
in any BVA decision in this matter being vacated.  38 C.F.R. 
§ 20.904 (2002)

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:


The veteran should be scheduled for a 
hearing before a Member of the Board at 
the RO at the next available opportunity.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




